Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered September 20, 1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the hearing court’s failure to suppress his statement made to the complaining witness in the presence of a police officer was improper. The record establishes that the defendant volunteered *465the statement without interrogation, and there is no indication that the defendant was threatened or coerced. Moreover, great weight must be accorded the determination of the hearing court, with its particular advantages of having seen and heard the witnesses (see, People v Prochilo, 41 NY2d 759, 761), and its determination should not be disturbed as it is supported by the record (see, People v Gee, 104 AD2d 561).
Similarly, we reject the defendant’s contention that he was prejudiced when he complied with a request by the trial court, made on behalf of the prosecutor, that he stand before the jury in order for it to determine whether or not he was cross-eyed. The complaining witness had previously testified that one of the perpetrators possessed this characteristic.
We have reviewed the defendant’s other contentions and find that they are either unpreserved for appellate review or without merit. Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.